Citation Nr: 0012640	
Decision Date: 05/12/00    Archive Date: 05/18/00

DOCKET NO.  98-04 718A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an evaluation in excess of 50 percent for 
post-traumatic stress disorder (PTSD).

2.  Entitlement to compensation under 38 U.S.C.A. § 1151 
(West 1991 & Supp. 1999) for cirrhosis of the liver as a 
result of VA treatment.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Associate Counsel



INTRODUCTION

The veteran served on active duty from July 1969 to July 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board or BVA) on appeal from rating decisions issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio in April and October of 1997.

In a September 1999 statement, the veteran's representative 
requested a VA videoconference hearing before a member of the 
Board.  However, in a statement received by the Board in May 
2000, the veteran withdrew his request for this hearing.  See 
38 C.F.R. §§ 20.702(e), 20.704(e) (1999).  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained by the RO.

2.  The veteran's service-connected PTSD renders him 
demonstrably unable to obtain or retain employment.

3.  The veteran's service-connected PTSD is productive of 
total occupational impairment.

4.  The veteran has not been shown to have incurred 
additional disability, including cirrhosis of the liver, as a 
result of any incident of VA treatment. 



CONCLUSIONS OF LAW

1.  The requirements for a 100 percent evaluation for PTSD 
under the criteria of 38 C.F.R. § 4.132, Diagnostic Code 9411 
(1996), have been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 4.1, 4.7 (1999); 38 C.F.R. § 4.132, 
Diagnostic Code 9411 (1996).

2.  The requirements for a 100 percent evaluation for PTSD 
under the criteria of 38 C.F.R. § 4.130, Diagnostic Code 9411 
(1999), have been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 4.1, 4.7, 4.130, Diagnostic Code 9411 
(1999).

3.  The criteria for entitlement to compensation under 38 
U.S.C.A. § 1151 for cirrhosis of the liver as a result of VA 
treatment have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. § 3.358 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board finds that the veteran's 
claims are plausible and capable of substantiation and are 
therefore well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a) (West 1991).  The Board is also satisfied that all 
relevant facts have been properly developed and that no 
further assistance to the veteran is required in order to 
comply with the VA's duty to assist him in developing the 
facts pertinent to his claims under 38 U.S.C.A. § 5107(a) 
(West 1991).  

I.  Entitlement to an evaluation in excess of 50 percent for 
PTSD

In an October 1997 rating decision, the RO granted service 
connection for PTSD in view of psychiatric records confirming 
this diagnosis and military records suggesting that the 
veteran's claimed stressors were more likely than not to have 
occurred.  The RO assigned a 50 percent evaluation, effective 
June 25, 1992.  The Board also observes that temporary total 
(100 percent) evaluations were assigned under 38 C.F.R. 
§ 4.29 (1999) for the periods from July 12, 1992 until 
September 1, 1992; from October 7, 1992 until November 1, 
1992; and from February 12, 1997 until June 1, 1997.  The 50 
percent evaluation has otherwise since remained in effect and 
is at issue in this case. 

From October 7 to October 28 in 1992, the veteran was 
hospitalized at a VA facility.  The reports of this 
hospitalization indicate that he was placed on suicide 
precautions upon admission, with complaints of mood swings, 
rapid and intrusive thoughts, anxiety, hearing voices, and 
depression.  Diagnoses of alcohol dependence, cocaine and 
marijuana abuse, impulse control disorder, and PTSD by 
history were rendered.  GAF scores ranging from 55 to 60 for 
the present time were assigned, and a GAF score of 50 to 60 
for the past year was also noted.

The veteran underwent a VA psychiatric examination in 
November 1992, during which he reported depression, feelings 
of worthlessness, rage, and suicidal feelings.  The examiner 
also noted symptoms of distressing recollections of Vietnam, 
recurrent distressing dreams, flashbacks, explosive 
tendencies, a loss of appetite, and problems with the 
veteran's relationship with his family.  The veteran stated 
that he was currently unemployed because he could not 
"concentrate long enough to do well for any kind of 
organization," and he noted that he had been fired from 23 
of his last 25 jobs.  Upon examination, his eyes appeared 
glassy, and his whole body was trembling.  He was also 
staring and shaking his hands, and he seemed very cautious 
and guarded.  The examiner noted that the veteran was 
frightened on numerous occasions.  Thinking processes did not 
show any evidence of tangential thinking, looseness of 
associations, flight of ideas, or thought blocking.  There 
was no evidence of any psychotic thinking processes, 
delusions, or ideas of reference.  The veteran did report 
hearing voices and having visual hallucinations (e.g., seeing 
a Vietnamese girl standing in front of him).  His overall 
emotional display was noted to be quite consistent with his 
symptoms.  His attention, concentration, and memory were 
intact, but his judgment and insight were moderately 
impaired.  The Axis I diagnoses were PTSD; major depression, 
recurrent with mood congruent psychotic features; 
intermittent explosive disorder; alcohol dependence; and 
cannabis dependence.  A Global Assessment of Functioning 
(GAF) score of 40 was assigned for the current time and for 
the past year.  The examiner further noted that the veteran's 
previous diagnosis of paranoid schizophrenia was not 
supported by the current symptomatology.

The veteran was hospitalized at a VA facility from August 20 
until September 1 in 1993 for PTSD symptomatology, including 
flashbacks of Vietnam, nightmares, and feeling of re-
experiencing his trauma.  Upon examination, speech was 
slurred, and the veteran was somewhat hostile.  Thought 
content showed a preoccupation with experiences from Vietnam, 
with vague hallucinations and the hearing of sounds during 
flashbacks.  With the use of valproic acid and Lithium, his 
symptoms were noted to have decreased.  The hospital report 
contains diagnoses of an acute exacerbation of PTSD, 
substance abuse, and impulse control disorder.  A GAF score 
of 85 was assigned.

From May 23 to June 6 in 1994, the veteran was hospitalized 
at a VA facility with complaints of depression, 
hallucinations, and anxiety.  Upon examination, his affect 
was noted to be blunted, and his mood was depressed.  Some 
improvement was noted during the hospitalization, and the 
veteran was noted to be stable upon discharge.  The report of 
this hospitalization contains Axis I diagnoses of alcohol 
abuse and PTSD per history.  A GAF score of 70 for the 
current time and for the past year was assigned.

From February 12 to May 12 in 1997, the veteran underwent a 
further VA hospitalization for PTSD symptoms.  The relatively 
brief report of this hospitalization indicates that he 
participated in group and individual counseling and that he 
was treated with Trazodone and Zoloft.

In July 1997, the veteran underwent a VA psychiatric 
examination, during which he complained of disrupted sleep, 
nightmares, recurrent dreams which frequently concerned 
events in Vietnam, flashbacks, and "difficulty handling loud 
noises."  The veteran also reported that, while he had 
worked at a correctional facility for a year between 1995 and 
1996, he had to quit because he became "physically sick."  
Upon examination, there was no evidence of delusions or 
hallucinations.  The veteran's affect was flat.  He denied 
any current suicidal or homicidal thoughts, but he admitted 
to experiencing such thoughts "on and off."  His attention 
span was adequate, but his memory was sketchy for dates.  The 
diagnoses were chronic PTSD; polysubstance dependence, in 
early full remission; and panic disorder, without 
agoraphobia.  A GAF score of 50 was assigned.  The examiner 
further noted that the veteran's symptoms, notably his 
recurrent dreams, were likely to have stemmed "directly from 
his experiences in Vietnam."

The veteran underwent a further VA psychiatric examination in 
August 1997, during which he described recurring and 
distressing dreams and nightmares.  He stated that he was 
unable to hold a steady job and that he had no friends and an 
inability to express emotions.  Also, he indicated that he 
was currently "home bound and isolative."  Upon 
examination, he became tense and nervous when war events were 
discussed.  His affect was moderately restricted, and his 
judgment was adequate.  The examiner noted that the veteran's 
experiences and symptoms were consistent with PTSD.  A GAF 
score of 53 was assigned.

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities.  
Ratings are based on the average impairment of earning 
capacity.  Individual disabilities are assigned separate 
diagnostic codes.  See 38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. § 4.1 (1999).  Where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, it is the present level of disability 
that is of primary concern.  See Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  But see generally Fenderson v. West. 12 
Vet. App 119 (1999) (concerning the application of "staged" 
ratings in certain cases in which a claim for a higher 
evaluation stems from an initial grant for service connection 
for the disability at issue).  Where there is a question as 
to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  See 38 C.F.R. 
§ 4.7 (1999).

The Board also notes that, by regulatory amendment effective 
November 7, 1996, substantive changes were made to the 
schedular criteria for evaluating psychiatric disorders, 
including PTSD, as set forth in 38 C.F.R. §§ 4.125-4.132.  
See 61 Fed. Reg. 52695-52702 (1996).  The United States Court 
of Appeals for Veterans Claims (Court) has held that if the 
applicable laws or regulations change while a case is 
pending, the version most favorable to the claimant applies, 
absent congressional intent to the contrary.  Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  In a recent 
precedent opinion, however, the VA Office of General Counsel 
determined that when a provision of the VA rating schedule is 
amended while a claim for an increased rating under that 
provision is pending, the Board should first determine 
whether the intervening change is more favorable to the 
veteran.  If the amendment is more favorable, the Board 
should apply that provision to rate the disability for 
periods from and after the effective date of the regulatory 
change.  However, the Board may apply only the prior 
regulation to rate the veteran's disability for periods 
preceding the effective date of the regulatory change.  See 
VAOPGCPREC 3-2000 (April 10, 2000).

Under the criteria of 38 C.F.R. § 4.132, Diagnostic Code 9411 
(1996), in effect through November 6, 1996, a 50 percent 
evaluation was warranted in situations where the ability to 
establish or maintain effective or favorable relationships 
with people is considerably impaired, and, by reason of 
psychoneurotic symptoms, the reliability, flexibility, and 
efficiency levels are so reduced as to result in considerable 
industrial impairment.  A 70 percent disability evaluation 
was warranted in situations where the ability to establish 
and maintain effective or favorable relationships with people 
is severely impaired, and the psychoneurotic symptoms are of 
such severity and persistence that there is severe impairment 
in the ability to obtain or retain employment.  A 100 percent 
disability evaluation was warranted for circumstances 
including where the attitudes of all contacts except the most 
intimate are so adversely affected as to result in virtual 
isolation in the community; totally incapacitating 
psychoneurotic symptoms bordering on gross repudiation of 
reality with disturbed thought or behavioral processes 
associated with almost all daily activities such as fantasy, 
confusion, panic, and explosions of aggressive energy 
resulting in profound retreat from mature behavior; or a 
demonstrable inability to obtain or retain employment.  The 
Court has held that the latter criteria present three 
independent bases for a grant of a 100 percent evaluation 
under Diagnostic Code 9411.  See Johnson v. Brown, 7 Vet. 
App. 95, 98 (1994).  

Under the revised criteria of Diagnostic Code 9411, in effect 
from November 7, 1996, a 50 percent disability evaluation 
encompasses PTSD manifested by occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as a flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; or difficulty 
in establishing and maintaining effective work and social 
relationships.  A 70 percent disability evaluation is 
warranted for PTSD manifested by occupational and social 
impairment, with deficiencies in most areas such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); or the inability to establish and maintain 
effective relationships.   A 100 percent disability 
evaluation is warranted for PTSD which is productive of total 
occupational and social impairment, due to such symptoms as 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; or memory loss for the names 
of close relatives, own occupation, or own name. 

The Board has reviewed the evidence described above and finds 
that it presents a picture of a psychiatric disability that 
has been subject to intermittent periods of improvement but, 
overall, has been quite seriously debilitating.  
Significantly, the VA psychiatric examination reports from 
November 1992 and July 1997 contain GAF scores of 50 or 
lower, which, under the American Psychiatric Association's 
Diagnostic and Statistical Manual of Mental Disorders, Fourth 
Edition (DSM-IV), signify an inability to obtain and/or 
retain employment.  The noted periods of improvement are 
reflected in VA hospital reports from the period of time 
between the noted examinations, when GAF scores ranging from 
55 to as high as 85 were assigned.  Also, during his July 
1997 VA examination, the veteran reported working from 1995 
to 1996.  

However, in reviewing the noted VA hospital reports, the 
Board notes a pattern that appears to be at odds with the 
assigned GAF scores.  With each of the hospitalizations, the 
veteran was admitted with PTSD symptoms that typically 
included flashbacks, nightmares, hearing voices, and feelings 
of re-experiencing traumatic experiences from Vietnam.  
Short-term improvement was noted with therapy and alterations 
in the veteran's medications; nevertheless, he was 
hospitalized multiple times.  Such frequent hospitalizations 
suggest relatively frequent severe recurrences of PTSD 
symptoms.  Moreover, all of these hospitalizations lasted at 
least ten days, with the 1997 hospitalization (the report of 
which contains no GAF score) lasting a total of three months.  
This evidence suggests that, even though the veteran was 
apparently able to work for a short span of time during the 
pendency of this appeal, he has not been able to sustain the 
short-term improvement noted in his hospital reports and has 
instead been rendered socially isolated and unable to 
maintain employment as a result of his PTSD.

Overall, the Board observes that there is evidence suggesting 
that the veteran's PTSD symptomatology has varied in degree 
to some extent during the pendency of this appeal.  However, 
the Board has considered the evidence of intermittent 
improvement in the context of the entire evidentiary record 
from the pendency of this appeal to ascertain an overall 
disability picture, and, under the prior criteria of 
Diagnostic Code 9411, a 100 percent evaluation is warranted 
when PTSD renders a veteran demonstrably unable to obtain or 
retain employment.  Likewise, under the revised criteria of 
Diagnostic Code 9411, a 100 percent evaluation is warranted 
in cases of total occupational impairment.  Both sets of 
criteria are, essentially, equally favorable to the veteran 
in this case.  Here, the Board finds that the veteran, who 
has reported being fired from twenty or more jobs in the 
past, has not been able to retain employment as a result of 
his PTSD.  In view of this disability picture, the Board does 
not find that the assignment of "staged" ratings under 
Fenderson would adequately contemplate the degree of the 
veteran's social and industrial impairment as a result of 
PTSD.  Rather, after considering all of the recent evidence 
together, and resolving all doubt in the veteran's favor, the 
Board finds that the record establishes that the criteria for 
a 100 percent evaluation for PTSD have been met and that the 
grant of this benefit is warranted in the present case.  See 
38 U.S.C.A. § 5107(b) (West 1991).  

II.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
cirrhosis of the liver 
as a result of VA treatment

When a veteran suffers additional disability or death as the 
result of training, hospital care, medical or surgical 
treatment, or an examination furnished by the VA, disability 
compensation shall be awarded in the same manner as if such 
additional disability or death were service-connected.  
38 U.S.C.A. § 1151 (West 1991 & Supp. 1999); 38 C.F.R. 
§ 3.358 (1999).  38 U.S.C.A. § 1151 has recently been 
amended, and the amended statute indicates that a showing of 
negligence or fault is necessary for recovery for claims 
filed on or after October 1, 1997.  However, for claims filed 
prior to October 1, 1997, as here, a claimant is not required 
to show fault or negligence in medical treatment.  See 
generally Brown v. Gardner, 513 U.S. 115 (1994); see also 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).

In determining that additional disability exists, the 
veteran's physical condition immediately prior to the disease 
or injury upon which the claim for compensation is based will 
be compared with the subsequent physical condition resulting 
from the disease or injury.  38 C.F.R. § 3.358(b)(1) (1999).  
Compensation will not be payable for the continuance or 
natural progress of diseases or injuries for which the 
hospitalization or treatment was authorized.  38 C.F.R. 
§ 3.358(b)(2) (1999).

Several conditions govern the determination of whether any 
additional disability resulted from VA hospitalization or 
treatment.  First, it is necessary for the veteran to show 
that additional disability is actually the result of such 
disease or injury or an aggravation of an existing disease or 
injury suffered as the result of hospitalization or medical 
treatment and not merely coincidental therewith.  38 C.F.R. 
§ 3.358(c)(1) (1999).  The mere fact of aggravation alone 
will not suffice to make the disability compensable in the 
absence of proof that it resulted from disease or injury or 
an aggravation of an existing disease or injury suffered as 
the result of training, hospitalization, an examination, or 
medical or surgical treatment.  38 C.F.R. § 3.358(c)(2) 
(1999).  Second, compensation is not payable for the 
necessary consequences of medical or surgical treatment 
properly administered with the express or implied consent of 
the veteran.  "Necessary consequences" are those which are 
certain to result from, or were intended to result from, the 
examination or treatment administered.  38 C.F.R. 
§ 3.358(c)(3) (1999).

In this case, the veteran has contended that he incurred 
liver disability, including cirrhosis of the liver and 
hepatitis C, as a result of medications prescribed by the VA, 
including valproic acid.

The Board notes that tests performed during a June 1994 VA 
hospitalization revealed increased lipase levels, and a VA 
treatment record from July 1994 indicates that the veteran 
had increased liver enzymes that were "probably" secondary 
to valproic acid.  Laboratory results from July 1994 showed 
that he was positive for Hepatitis C.  In July 1995, the 
veteran was first diagnosed with cirrhosis of the liver.  The 
veteran's VA hospitalization records indicate that he was 
prescribed valproic acid prior to the June 1994 testing.  

Cirrhosis of the liver was confirmed by a biopsy performed at 
St. Elizabeth Medical Center in Dayton, Ohio in January 1996.  
In a February 1996 letter, Michael W. Gorsky, M.D., noted the 
following.

I looked up the injury that valproic acid 
causes.  Typically it is a mild elevation 
of liver enzymes which is reversible once 
the valproic acid is stopped and he is no 
longer on it.  There are occasional 
idiosyncratic reactions which are often 
fatal and they are typically in children 
who are taking multiple medications.

Despite this notation, Dr. Gorsky offered no opinion 
whatsoever as to whether or not the veteran's treatment with 
valproic acid was, in fact, related to his particular liver 
problems, including cirrhosis of the liver.  

In November 1996, the veteran underwent a VA alimentary 
appendages examination.  In the report of the examination, 
the examiner noted that he had reviewed the veteran's claims 
file.  The diagnosis was cirrhosis of the liver, with chronic 
active hepatitis secondary to a combination of alcohol and 
hepatitis C.  The examiner noted that the amount of valproate 
(valproic acid) taken by the veteran was "in the lower 
levels of therapeutic levels."  This examiner opined that 
neither valproate nor any other medication had done "any 
significant damage."  Rather, he found that the veteran's 
liver damage had resulted from a combination of alcohol and 
the hepatitis C virus.

While the Board has noted that the July 1994 VA treatment 
record indicates that the veteran had increased liver enzymes 
probably as secondary to valproic acid, the treatment 
provider who rendered that opinion provided no rationale for 
that conclusion and did not indicate that the veteran's 
medical history had been reviewed in reaching that 
conclusion.  By contrast, the VA examiner who conducted the 
November 1996 examination did review the veteran's claims 
file and concluded that his liver damage resulted from a 
combination of alcohol and the hepatitis C virus, rather than 
from valproic acid or any other medication.  The Board thus 
affords more probative value to this examination report than 
to the earlier notation.  See Hayes v. Brown, 5 Vet. App. 60, 
69 (1993); Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992) 
("It is the responsibility of the BVA to assess the 
credibility and weight to be given the evidence").  See also 
Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  

In view of this, the Board would point out that the medical 
evidence of record, taken as a whole, indicates that the 
veteran's cirrhosis of the liver did not result from any 
incident of treatment by the VA.  The only other evidence 
supporting the opposite conclusion is the lay opinion of the 
veteran.  However, the Board would point out that the veteran 
has not been shown to possess the requisite medical expertise 
needed to render either a diagnosis or a competent opinion 
regarding medical causation.  See Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).  See also LeShore v. Brown, 8 Vet. App. 406, 
409 (1995) (evidence which is simply information recorded by 
a medical examiner and unenhanced by any additional medical 
commentary from that examiner does not constitute competent 
medical evidence); Robinette v. Brown, 8 Vet. App. 69, 77 
(1995) (a lay account of a physician's statement, "filtered 
as it [is] through a layman's sensibilities, is simply too 
attenuated and inherently unreliable to constitute 'medical' 
evidence").

Overall, then, the preponderance of the evidence is against 
the veteran's claim of entitlement to compensation under 38 
U.S.C.A. § 1151 (West 1991 & Supp. 1999) for cirrhosis of the 
liver as a result of VA treatment.  In reaching this 
decision, the Board has considered the doctrine of reasonable 
doubt, as set forth in 38 U.S.C.A. § 5107(b) (West 1991).  
However, as the preponderance of the evidence is against the 
veteran's claim, this doctrine is not for application in the 
present case.



ORDER

A 100 percent evaluation for PTSD is granted, subject to the 
laws and regulations governing the payment of monetary 
benefits.

The claim of entitlement to compensation under 38 U.S.C.A. 
§ 1151 (West 1991 & Supp. 1999) for cirrhosis of the liver as 
a result of VA treatment is denied.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

 

